Case 1:21-cv-06402-RLY-TAB Document 12 Filed 04/13/21 Page 1 of 3 PageID #: 65


                                                                                        FILED
                                UNITED STATES JUDICIAL PANEL                           04/13/2021
                                             on
                                 MULTIDISTRICT LITIGATION                         U.S. DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk

  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                    (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO −138)



  On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
  the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 384 additional action(s)
  have been transferred to the Southern District of Indiana. With the consent of that court, all such
  actions have been assigned to the Honorable Richard L. Young.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Southern District of Indiana and assigned to
  Judge Young.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
  consent of that court, assigned to the Honorable Richard L. Young.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
  stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:


              Apr 13, 2021
                                                         John W. Nichols
                                                         Clerk of the Panel
Case 1:21-cv-06402-RLY-TAB Document 12 Filed 04/13/21 Page 2 of 3 PageID #: 66




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                              MDL No. 2570



                     SCHEDULE CTO−138 − TAG−ALONG ACTIONS



    DIST      DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA CENTRAL
                                                                        1:21-cv-6399-RLY-TAB
    CAC        5       21−00409      Steven J. Quiroz v. Cook Incorporated et al
    CAC        5       21−00484      Judy Magante v. Cook Incorporated 1:21-cv-6400-RLY-TAB
                                                                        et al
    CAC        8       21−00380      Ziad Gammoh v. Cook Incorporated 1:21-cv-6401-RLY-TAB
                                                                         et al

  CALIFORNIA NORTHERN

    CAN        3       20−09366      Davis v. Cook Group, Inc. et al      1:21-cv-6402-RLY-TAB

  CALIFORNIA SOUTHERN

     CAS       3       21−00403      Giddens v. Cook Incorporated et al 1:21-cv-6403-RLY-TAB

  FLORIDA MIDDLE

    FLM        2       21−00263      Stuller v. Cook Incorporated et al   1:21-cv-6404-RLY-TAB

  GEORGIA NORTHERN

    GAN        1       21−00857      Ginther v. Cook Incorporated et al 1:21-cv-6405-RLY-TAB

  HAWAII

     HI        1       21−00165      Davidson v. Cook Incorporated, et al.1:21-cv-6406-RLY-TAB

  ILLINOIS NORTHERN

     ILN       1       21−01459      Melendez v. Cook Incorporated et al 1:21-cv-6407-RLY-TAB

  MARYLAND
                                                                        1:21-cv-6408-RLY-TAB
     MD        1       21−00686      Redington v. Cook Incorporated et al

  MICHIGAN EASTERN
Case 1:21-cv-06402-RLY-TAB Document 12 Filed 04/13/21 Page 3 of 3 PageID #: 67

     MIE       2       21−10539      Lewis v. Cook Group Incorporated et1:21-cv-6409-RLY-TAB
                                                                         al

  MINNESOTA
                                                                        1:21-cv-6410-RLY-TAB
     MN        0       21−00702      Sarff v. Cook Incorporated et al

  MISSOURI EASTERN

    MOE        4       21−00322                                       1:21-cv-6411-RLY-TAB
                                     Lahai−Pumagoi et al v. Cook Incorporated et al

  NEVADA

     NV        2       21−00392      Phillips v. Cook Incorporated et al 1:21-cv-6412-RLY-TAB

  NEW JERSEY

     NJ        2       21−03560                               1:21-cv-6413-RLY-TAB
                                     JUNIOUS v. COOK INCORPORATED et al

  NEW YORK EASTERN

    NYE        2       21−01727      Leonardi v. Cook Incorporated et al 1:21-cv-6414-RLY-TAB

  OHIO NORTHERN

    OHN        1       21−00254      Huber v. Cook Group, Inc., et al   1:21-cv-6415-RLY-TAB

  OKLAHOMA WESTERN

    OKW        5       21−00208      Normand v. Cook Group Inc et al    1:21-cv-6416-RLY-TAB

  WASHINGTON WESTERN

    WAW        3       21−05161      Phillips v. Cook Group Incorporated1:21-cv-6417-RLY-TAB
                                                                         et al

  WISCONSIN EASTERN

     WIE       1       21−00386      Boyer v. Cook Medical LLC et al    1:21-cv-6418-RLY-TAB
